
	
		II
		Calendar No. 320
		111th CONGRESS
		2d Session
		H. R. 885
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 10, 2009
			Received
		
		
			July 22, 2009
			Read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			March 16, 2010
			Reported by Mr.
			 Lieberman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		AN ACT
		To elevate the Inspector General of certain
		  Federal entities to an Inspector General appointed pursuant to section 3 of the
		  Inspector General Act of 1978.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Improved Financial and
			 Commodity Markets Oversight and Accountability
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Elevation of certain Inspectors General to appointment
				pursuant to section 3 of the Inspector General Act of 1978.
					Sec. 3. Continuation of provisions relating to
				personnel.
					Sec. 4. Subpoena authority of certain Inspectors
				General.
					Sec. 5. Corrective responses by heads of certain establishments
				to deficiencies identified by Inspectors General.
					Sec. 6. Effective date; transition rule.
				
			2.Elevation of
			 certain Inspectors General to appointment pursuant to section 3 of the
			 Inspector General Act of 1978
			(a)Inclusion in
			 certain definitionsSection 12 of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended—
				(1)in paragraph (1), by striking or the
			 Federal Cochairpersons of the Commissions established under section 15301 of
			 title 40, United States Code; and inserting the Federal
			 Cochairpersons of the Commissions established under section 15301 of title 40,
			 United States Code; the Chairman of the Board of Governors of the Federal
			 Reserve System; the Chairman of the Commodity Futures Trading Commission; the
			 Chairman Board of the National Credit
			 Union Administration; the
			 Director Board of Directors of the
			 Pension Benefit Guaranty Corporation; or the Chairman of the Securities and
			 Exchange Commission;; and
				(2)in paragraph (2), by striking or the
			 Commissions established under section 15301 of title 40, United States
			 Code, and inserting the Commissions established under section
			 15301 of title 40, United States Code, the Board of Governors of the Federal
			 Reserve System, the Commodity Futures Trading Commission, the National Credit
			 Union Administration, the Pension Benefit Guaranty Corporation, or the
			 Securities and Exchange Commission,.
				(b)Exclusion from
			 definition of designated Federal entitySection 8G(a)(2) of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)by striking
			 the Board of Governors of the Federal Reserve System,;
				(2)by striking the Commodity Futures
			 Trading Commission,;
				(3)by striking the National Credit
			 Union Administration,; and
				(4)by striking the Pension Benefit
			 Guaranty Corporation, the Securities and Exchange Commission,.
				3.Continuation of
			 provisions relating to personnel
			(a)In
			 generalThe Inspector General
			 Act of 1978 (5 U.S.C. App.) is amended by inserting after section 8L the
			 following:
				
					8M.Special
				provisions concerning certain establishments
						(a)DefinitionFor purposes of this section, the term
				covered establishment means the Board of Governors of the Federal
				Reserve System, the Commodity Futures Trading Commission, the National Credit
				Union Administration, the Pension Benefit Guaranty Corporation, and the
				Securities and Exchange Commission.
						(b)Provisions
				relating to all covered establishments
							(1)Provisions
				relating to Inspectors GeneralIn the case of the Inspector
				General of a covered establishment, subsections (b) and (c) of section 4 of the
				Inspector General Reform Act of 2008 (Public Law 110–409) shall apply in the
				same manner as if such covered establishment were a designated Federal entity
				under section 8G. An Inspector General who is subject to the preceding sentence
				shall not be subject to section 3(e).
							(2)Provisions
				relating to other personnelNotwithstanding paragraphs (7) and
				(8) of section 6(a), the Inspector General of a covered establishment may
				select, appoint, and employ such officers and employees as may be necessary for
				carrying out the functions, powers, and duties of the Office of Inspector
				General of such establishment and to obtain the temporary or intermittent
				services of experts or consultants or an organization of experts or
				consultants, subject to the applicable laws and regulations that govern such
				selections, appointments, and employment, and the obtaining of such services,
				within such establishment.
							(c)Provision
				relating to the Board of Governors of the Federal Reserve
				SystemThe provisions of subsection (a) of section 8D (other than
				the provisions of subparagraphs (A), (B), (C), and (E) of paragraph (1) of such
				subsection (a)) shall apply to the Inspector General of the Board of Governors
				of the Federal Reserve System and the Chairman of the Board of Governors of the
				Federal Reserve System in the same manner as such provisions apply to the
				Inspector General of the Department of the Treasury and the Secretary of the
				Treasury,
				respectively.
						.
			(b)Conforming
			 amendmentParagraph (3) of section 8G(g) of the Inspector General
			 Act of 1978 (5 U.S.C. App.) is repealed.
			4.Subpoena
			 authority of certain Inspectors GeneralThe Inspector General of the Board of
			 Governors of the Federal Reserve System, the Commodity Futures Trading
			 Commission, the National Credit Union Administration, the Pension Benefit
			 Guaranty Corporation, or the Securities and Exchange Commission, in carrying
			 out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), is
			 authorized to require by subpoena, from any officer or employee of a contractor
			 or grantee of the establishment, any officer or employee of a subcontractor or
			 subgrantee of such a contractor or grantee, or any person or entity regulated
			 by the establishment, any records and testimony necessary in the performance of
			 functions assigned to the Inspector General under such Act. Any such subpoena,
			 in the case of contumacy or refusal to obey, shall be enforceable by order of
			 any appropriate United States district court.
		5.Corrective
			 responses by heads of certain establishments to deficiencies identified by
			 Inspectors GeneralThe
			 Chairman of the Board of Governors of the Federal Reserve System, the Chairman
			 of the Commodity Futures Trading Commission, the Chairman of the National
			 Credit Union Administration, the Director of the Pension Benefit Guaranty
			 Corporation, and the Chairman of the Securities and Exchange Commission shall
			 each—
			(1)take action to
			 address deficiencies identified by a report or investigation of the Inspector
			 General of the establishment concerned; or
			(2)certify to both
			 Houses of Congress that no action is necessary or appropriate in connection
			 with a deficiency described in paragraph (1).
			6.Effective date;
			 transition rule
			(a)Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect 30 days after the date of the
			 enactment of this Act.
			(b)Transition
			 ruleAn individual serving as
			 Inspector General of the Board of Governors of the Federal Reserve System, the
			 Commodity Futures Trading Commission, the National Credit Union Administration,
			 the Pension Benefit Guaranty Corporation, or the Securities and Exchange
			 Commission on the effective date of this Act pursuant to an appointment made
			 under section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)—
				(1)may continue so serving until the President
			 makes an appointment under section 3(a) of such Act with respect to the Board
			 of Governors of the Federal Reserve System, the Commodity Futures Trading
			 Commission, the National Credit Union Administration, the Pension Benefit
			 Guaranty Corporation, or the Securities and Exchange Commission, as the case
			 may be, consistent with the amendments made by section 2; and
				(2)shall, while serving under paragraph (1),
			 remain subject to the provisions of section 8G of such Act which, immediately
			 before the effective date of this Act, applied with respect to the Inspector
			 General of the Board of Governors of the Federal Reserve System, the Commodity
			 Futures Trading Commission, the National Credit Union Administration, the
			 Pension Benefit Guaranty Corporation, or the Securities and Exchange
			 Commission, as the case may be, and suffer no reduction in pay.
				
	
		March 16, 2010
		Reported with amendments
	
